[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Following a trial on the merits, the Court finds that Christine Adams, formerly Christine Berube, and Matthew Berube had a loving and healthy marriage. Matthew Berube was an EMT whose job took him into dangerous situations. Matthew Berube acquired a firearm which was altered by reducing the size of the butt and the barrel, contrary to the manufacturer's engineering and design parameters. Knowing that his wife did not like guns, Matthew concealed the gun from her. The firearm discharged accidentally.
Matthew Berube could not see any sign that Christine Berube had been shot when he failed to call "911" and instead, offered her Tylenol. He moved Christine's body because he was unaware that she had been shot and was unable to see that she had been shot because the opening was small, there was scant blood and the wound was concealed by a pillow. He moved her in response to her request that he hold and comfort her. This act of compassion is inconsistent with the animus or indifference of an intentional murderer.
The $150,000 life insurance policy on Christine Berube's life was purchased by Matthew Berube as security for the payment of a contemporaneous $129,000 mortgage loan the couple incurred, which is customarily done when debt is jointly incurred and is therefore not indicative of premeditation.
Based upon these facts the court finds that the plaintiff has failed to prove by a fair preponderance of the evidence that Matthew Berube shot Christine Berube intentionally.
BY THE COURT
Vanessa L. Bryant, Judge CT Page 3964-b